Citation Nr: 1813610	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2002 to June 2007.  During his period of service, the Veteran earned the Army Commendation Medal, Army Good Conduct, National Defense Service Medal, Global War on Terrorism Service Medal, Armed Forces Expeditionary Medal, Iraq Campaign Medal, Army Service Ribbon, and Driver and Mechanic Badge (Mechanic).

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for kidney cancer.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his kidney cancer is at least as likely as not etiologically related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney cancer have been met.  38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

With regard to a present disability, the Veteran underwent a VA Gulf War general medical examination in September 2012.  The examiner diagnosed nephrolithiasis and renal clear cell carcinoma with partial nephrectomy.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis related to renal clear cell carcinoma.  However, the Veteran contends that he was exposed to environmental hazards, including burn pits, while serving in the Persian Gulf.  The Veteran's military personnel records and service treatment records confirm that the Veteran was stationed in Southwest Asia.  As such, the Board concludes that the Veteran's exposure to environmental hazards in the Persian Gulf, to include burn pits, is consistent with the circumstances of his service.  Thus, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

The Veteran appeared for a VA Gulf War general medical examination in September 2012.  The Veteran reported repeated exposure to environmental hazards during his deployments to Afghanistan in 2003 and Iraq in 2005.  He stated that he had to climb into large fuel tanks to test the safety of the fuel.  In addition, he reported being exposed to burn pits, as the fuel was also used for lighting the pits and burning waste products.

The Veteran reported that he went to the emergency room in May 2012 after experiencing severe back pain.  A computed tomography (CT) scan revealed a kidney stone and a mass on his right kidney.  The Veteran subsequently underwent a right partial nephrectomy.  A pathology report diagnosed clear cell renal carcinoma with free margins.  

The examiner noted that the Veteran did not smoke nor did he have any of the associated medical conditions that posed an increased risk for developing renal clear cell carcinoma.  The examiner noted that consideration of the Veteran's prior occupational exposure may be significant to his diagnosis; however, the examiner opined that the Veteran's renal clear cell carcinoma was less likely than not incurred in or caused by service, as it would require a considerable amount of speculation to assert his condition was due to prior environmental exposure.  The examiner further opined that as more studies and data regarding health conditions are documented as associated with burn pit exposures, "the weight of the evidence could shift to a favorable association."

The Veteran's private physician submitted an opinion in September 2012.  Dr. R. S. stated that the Veteran had a partial kidney resection after the discovery of clear cell carcinoma in the right kidney.  The physician further stated that it was noteworthy that the Veteran was exposed to multiple chemicals during service in the Persian Gulf.  Dr. R. S. opined that the Veteran's renal clear cell carcinoma was the result of the intense exposure during his deployments to war zones during active service.  

The medical and lay evidence of record also includes VA and private treatment records that pertain to the Veteran's kidney cancer diagnosis and treatment, as well as the Veteran's own statements.  

In consideration of the evidence of record, the Board finds that service connection for kidney cancer is warranted.  The probative value of the medical opinion provided by the Veteran's private physician in September 2012 is high, as Dr. R. S. is fully informed of the Veteran's medical history, provided a fully articulated rationale and the opinion were supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion provided by the September 2012 VA examiner lacks significant probative value due to its speculative nature.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim).

In light of the positive private medical opinion submitted in September 2012 and the lack of sufficiently probative evidence to rebut this opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's kidney cancer is related to his military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for kidney cancer is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for kidney cancer is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


